Title: To George Washington from Captain Francis Grice, 6 May 1777
From: Grice, Francis
To: Washington, George



Sur
Trantown [Trenton] Lore Farey May 6. 1777

I Arived Heair this Day with 19 Flat Bottom Boats that will Carrey one 100 men Each and three Artillarey Flats or Scows that will Carrey Two field Peeces with thair Horsis and Stors and the Compeney thair To Belonging Each and I am Apinted Captn over the hole of them By Ginrel Mifflin who Desird me To Rite To Your Honner For forther Instructtishun: How To Porseed which I Shall Be much oblige To your Honner for—Sur if you Rite To me Pleais To Dereck your Letter To the Cair of Captn John Clun Trentown Loare farey To your Humble Sarvent

Captn Francis Grice

